Citation Nr: 0200357	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  93-27 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to a rating in excess of 20 percent for low 
back strain on an extra-schedular basis.

3.  Entitlement to benefits under 38 U.S.C. § 1151 for a left 
shoulder and neck disorder.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from June 1969 to June 1971.  
These matters come to the Board of Veterans' Appeals (Board) 
from a June 1993 Department of Veterans Affairs (VA) Regional 
Office (RO) rating decision which, in part, denied a rating 
in excess of 10 percent for low back strain and denied a 
total rating based on individual unemployability.  The case 
was previously before the Board in May 1996, at which time 
the Board decided issues no longer in appellate status and 
remanded to the RO for additional development the two issues 
noted above.  In a March 1998 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for a skin 
disorder, and also denied benefits under 38 U.S.C. § 1151 for 
a left shoulder disorder.  

In a September 1971 rating decision the RO denied service 
connection for a skin disorder, but the notice informing the 
veteran of that decision apparently indicated that service 
connection had been granted.  Subsequently, and in response 
to a claim for an increased rating, in a July 1979 rating 
decision the RO determined that new and material evidence had 
not been submitted to reopen the previously denied claim.  
The notice informing the veteran of the July 1979 decision 
indicated that the evidence he submitted did not warrant a 
change in the prior decision, and did not inform him that 
service connection for the skin disorder was being denied.

Because the notices of the September 1971 and July 1979 
rating decisions did not inform the veteran that service 
connection for a skin disorder had been denied, those 
decisions are not final as to that issue.  Best v. Brown, 10 
Vet. App. 322 (1997).  In the September 1998 statement of the 
case the RO recognized the lack of finality of the September 
1971 and July 1979 decisions, and denied service connection 
for a skin disorder on the basis that the claim was not well 
grounded; the medical evidence did not indicate that the 
disorder treated in the 1990s was related to the symptoms 
that the veteran had in service.  Therefore, this issue is 
properly characterized as entitlement to service connection 
for a skin disorder.

In a February 1999 decision the Board increased the schedular 
rating for low back strain from 10 to 20 percent and remanded 
to the RO the matters of entitlement to a rating in excess of 
20 percent for low back strain on an extra-schedular basis 
and to a total rating based on individual unemployability.  
In a March 1999 supplemental statement of the case the RO 
determined that referral of the claim for an increased rating 
for the low back strain to the Compensation and Pension 
Service for consideration of an extra-schedule rating was not 
warranted.  The case was returned to the Board.  In May 2000 
it was remanded to provide the veteran a hearing before a 
member of the Board at the RO.  Such hearing was conducted in 
April 2001.  

The issue of entitlement to benefits under 38 U.S.C. § 1151 
has been characterized as stated on the preceding page to 
best reflect the nature of the disability at issue.


FINDINGS OF FACT

1.  A skin disorder initially manifested postservice in 
February 1979 is not shown by medical evidence to be related 
to a skin rash documented during service.

2.  The veteran's low back strain does not present an unusual 
disability picture, due to such factors as frequent 
hospitalizations or marked interference with employment, so 
as to render impractical application of regular schedular 
standards.

3.  September 1996 VA surgical treatment for stenosis of the 
left carotid artery did not result in any additional neck or 
shoulder disability.

4.  The veteran's service-connected disabilities of low back 
strain, rated 20 percent; a right knee disorder, rated 20 
percent; a left knee disorder, rated 20 percent; and 
bilateral hearing loss and a sinus disorder, each rated 
noncompensable; do not preclude him from securing and 
maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  A chronic skin disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  Referral of the claim for a rating in excess of 
20 percent for low back strain to the Under Secretary for 
benefits for extra-schedular consideration is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.3 (2001).

3.  The criteria for establishing entitlement to benefits 
under 38 U.S.C. § 1151 for additional left neck and/or 
shoulder disability alleged to have resulted from September 
1996 VA surgical treatment are not met.  38 U.S.C.A. §§ 1151, 
5107  (West 1991 and Supp. 2001); 38 C.F.R. § 3.358 (1996).

4.  A total disability rating based on individual 
unemployability due to service-connected disability is not 
warranted.  38 U.S.C.A. § 5107 (West 1991 and Supp. 2001); 
38 C.F.R. § 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that on entering 
service in June 1969 he reported a history of back pain since 
incurring a "pulled muscle" in a motor vehicle accident in 
1967.  In July 1969 he reported he injured his back lifting.  

In January 1971 the veteran reported a two-month history of 
pruritic hives, which were treated with Benadryl.  Diagnostic 
testing was negative, and additional medication was 
prescribed.  He continued to complain of hives in February 
1971, and was referred for a dermatology evaluation.  The 
dermatologist noted that the veteran had an atopic history of 
urticaria that was worse in cold weather.  The urticaria was 
controlled with medication if the veteran used the medication 
regularly.  The dermatologist then determined that allergy 
testing was not warranted, and continued the medication.  
Later in February 1971 the dermatologist found that the 
urticaria was not responsive to the medication, and the 
veteran was given a course of Prednisone.

The veteran continued to suffer from hives, and was 
hospitalized in March 1971.  Diagnostic testing revealed left 
maxillary sinusitis, and the treating physicians concluded 
that the urticaria was due to the sinusitis.  One of the 
physicians was also of the opinion that chronic anxiety 
contributed to the disorder.  The veteran was given 
additional medication for the sinusitis and urticaria, and 
was discharged from the hospital approximately one month 
following admission.  He was again hospitalized in May 1971, 
in part for urticaria of undiagnosed etiology, with a 
retention cyst in the left maxillary antral sinus.  He had a 
history of asthma as a child and infrequently as an adult and 
chronic sinusitis.  Examination during that hospitalization 
showed a few blebs of urticaria scattered about the skin of 
the extremities.  The cyst in the left antrum sinus was 
surgically removed.  The veteran continued to suffer from 
chronic urticaria following discharge from the hospital in 
May 1971.  Separation from service due to chronic urticaria 
was recommended.

On August 1971 VA medical examination the veteran reported no 
problems pertaining to the skin; examination of the skin 
showed no abnormalities. He was doing full time factory work.  
The examiner found that the evidence did not support any 
diagnosis of a skin or back disorder.

In a September 1971 rating decision the RO granted service 
connection for chronic low back strain, and rated the 
disorder non-compensable.

In February 1979 the veteran was hospitalized due to 
recurrent urticaria of one day's duration.  He reported 
having had a similar rash for five months in 1970, of unknown 
cause, and occasionally having a few red spots between 1970 
and 1979.  He was found to have urticaria on the trunk and 
all extremities.  He was discharged from the hospital with 
the cause of the skin rash undetermined.

During an August 1982 VA orthopedic examination, it was noted 
that the veteran was working full time as a truck driver, and 
was able to control his activities to prevent exacerbations 
of his back symptoms.  

Based on VA treatment records, in an August 1984 rating 
decision the RO increased the rating for the low back 
disorder from zero to 10 percent.

Treatment records from Franklin Memorial Hospital and the 
Wolfe Medical Group show that the veteran incurred an on the 
job injury to the back in September 1989.  He was working as 
an independent contractor for a trucking company.  

The veteran continued to receive medication, injections, 
treatment with a transcutaneous electrical nerve stimulator 
(TENS) unit, and physical therapy until July 1990, when he 
was to return to work.  

In a March 1990 report Robert B. Stephenson, M.D., an 
orthopedic surgeon, stated that the veteran had returned to 
work ten weeks previously.  The veteran reported he had 
minimal symptoms when driving less than 1000 miles a week.  
With increase in miles driven, there was an increase in back 
symptoms.  

In May 1990 the veteran reported that he was unable to return 
to work as a truck driver due to back pain, but physical 
examination at that time was negative.  The veteran had been 
evaluated by an orthopedic surgeon, who found no significant 
pathology requiring surgical intervention, and was referred 
to the Lewis-Gale Pain Clinic.  In a July 1990 report, H. B. 
Sherman, M.D., a pain clinic neurologist, noted that the 
veteran had returned to work from January to March 1990, 
which reportedly made his pain worse.  Dr. Sherman determined 
that the veteran's symptoms were most consistent with 
musculoskeletal pain, and the veteran then started receiving 
treatment through the pain clinic.  

The veteran expressed skepticism about the success of the 
pain control program, and asserted that the treatment would 
not allow him to return to work as a truck driver.  In his 
third week of treatment he indicated that the program was not 
benefiting him, although he also reported a 75 percent 
reduction in symptoms.  He then stated that he would have 
financial difficulty if he returned to work and his worker's 
compensation benefits terminated.  In September 1990 he 
reported that his right hip had "popped out" seven times, 
which he attributed to the treatment he was receiving in the 
pain clinic.  He apparently did not receive any further 
treatment from the pain clinic.

A September 1990 record of treatment by Dr. Stephenson 
indicates that the veteran reported that his pain was 
minimally improved, and that he was not able to return to 
work as a truck driver.  Forward flexion was then limited to 
50 percent of normal, and there was mild tenderness over the 
right sacroiliac joint, but the examination was otherwise 
normal.  Dr. Stephenson stated that no significant organic 
etiology for the veteran's pain had ever been identified.  
Dr. Stephenson provided the opinion that the veteran had a 
zero percent whole body permanent physical impairment 
resulting from the injury, in that there was no evidence of 
involuntary muscle spasms and his subjective symptoms of pain 
were not substantiated by any demonstrable structural 
pathology.

According to Dr. Stephenson's treatment records, in November 
1990 the veteran reported that his back pain would come and 
go, and that he could go for weeks with minimal or no pain in 
his back.  Dr. Stephenson stated that the veteran had five 
percent whole person impairment due to the low back symptoms.  
He doubted that the veteran would be able to return to work 
as a truck driver due to aggravation of his low back pain.

On VA examination in February 1993, the veteran stated that 
he had again injured his back in September 1989 as the result 
of a fall, was unemployed from October 1989 to March 1990, 
and has had recurrent back problems since.  He reported that 
a physical therapist told him that his back problems were 
caused by movement of his right sacroiliac joint.  He 
continued to receive physical therapy for his back until July 
1991.  He complained of constant low back pain, but was 
working as a truck driver.

In his February 1993 claim for a total rating based on 
unemployability the veteran stated that his disability had 
first affected his full-time employment on October 5, 1989, 
and that he did not work from October 1989 to July 1991.  In 
1992, he grossed $65,000 as a truck driver.  He had worked as 
a self-employed truck driver from January 1988 to the date of 
the application.  He earned $63,538 in gross earnings in the 
previous 12 months and continued to earn $5000 per month "if 
working."  He denied that he left his self-employment due to 
disability.  He stated that in July 1990 he had been fired 
from his employment with a trucking company because he was 
unable to do the job due to the injury he incurred in 
September 1989.  He also stated that he continued to work on 
a limited basis, but that he was unable to do any lifting, 
bending, climbing, standing, or walking.

In his September 1993 substantive appeal the veteran stated 
that he had back pain for over 20 years, but that no one had 
been able to determine the cause.  He also stated that two 
years previously he was told by a physical therapist and 
doctors that his problem was in the sacroiliac joint, which 
prevented his hip from staying in place.

At an October 1993 hearing before one of the undersigned, the 
veteran testified that it took him 20 years to find out that 
his low back symptoms were actually due to a hip problem, in 
that his right sacroiliac joint rotated out of joint and put 
pressure on the sciatic nerve.  He asserted that this was the 
same problem that he had when he got out of service, but that 
it was not discovered until he started seeing a physical 
therapist following the September 1989 injury.  Doctors at 
the pain clinic also told him that his problem was due to the 
right sacroiliac joint, and that his muscles had been 
stretched out of place for so long that they could no longer 
hold the hip in place.  He stated that Dr. Stephenson had 
told him that the sacroiliac joint could not move, that the 
physical therapist was incorrect in stating that his problems 
were due to movement of the sacroiliac joint, and that a 
physical therapist was not qualified to diagnose a medical 
impairment.

He also testified that he had constant pain in the back that 
was at a "three" on a scale of one to 10 if he was 
inactive, but that it increased to "ten" with any bending 
or lifting.  He had severe back pain with walking on concrete 
for more than 15 minutes, and that he was unable to climb 
stairs due to pain and numbness that went all the way down 
his right leg.  He was unable to sit for more than an hour 
and a half, the motion of the truck aggravated his back, he 
felt pain in his back if he had to apply brakes or move his 
right leg quickly, and he got spasms in his back with 
lifting.

He stated that he had driven a truck for over 20 years, and 
that he had purchased his own truck and worked as a self-
employed truck driver.  He testified that companies would not 
hire him because he was unable to load or unload the truck.  
He stated that he was "going broke" working for himself, 
but that no one would hire him because he could not do the 
manual labor.  He asserted that he was unable to obtain 
employment anywhere due to his service-connected 
disabilities, and that he had been told by multiple companies 
that they would not hire him due to his back disorder.  He 
stated that although his 1992 gross earnings were $65,000, 
his net earnings were only $4,500, and that $65,000 was only 
a third of what he should have been making.  He drove the 
truck three days, then rested three days.  

The veteran also related that he had worked for a modular 
home company from 1977 to 1987, when he injured his right 
shoulder and had to quit.  He had trouble with his back and 
knees working there, because the work required a lot of 
lifting, climbing, crawling, bending, and stooping.  He had 
collected worker's compensation for the September 1989 injury 
until July 1991.  He stated that service connection had been 
granted for his skin disorder, but that he did not receive 
any compensation for it.

In his June 1996 claim for a total rating based on 
unemployability the veteran stated that he had been a self-
employed truck driver for the previous nine years, and that 
in 1995 he had earned $80,000.
VA treatment records reveal that in March 1996 the veteran 
reported having an intermittent, itchy rash on the arms and 
chest.  He stated that the rash had been evaluated many times 
previously, but that no cause could be found.  The veteran 
again reported having chronic skin problems in June 1996, and 
in September 1996 he reported a 25 year history of a chronic 
rash.  Urticaria was diagnosed.

On psychological evaluation at the request of his physician 
in August 1996, the veteran reported having had financial 
problems since he was off work from 1989-1991, and was again 
unable to work due to blockage in a carotid artery.  He 
stated that he had been disabled since 1969, when he was 
injured in service, due to chronic back and leg pain, but had 
forced himself to work as a truck driver, and was frustrated 
because he was unable to get relief from his financial 
problems by getting disability benefits.  

Treatment records show that in September 1996 the veteran was 
admitted to the VA medical center (MC) with a presumed 
diagnosis of a transient ischemic attack.  Diagnostic testing 
revealed 60 percent stenosis of both carotid arteries.  After 
he was informed of the risks and benefits of surgery, 
including the possibility of a cerebrovascular accident, a 
nerve injury, or a hematoma, he stated that he wanted to 
proceed with the surgery.  He underwent a left carotid 
endarterectomy on September 10, 1996, without complications.  

The operative report indicates that during the surgery the 
vagus and hypoglossal nerves were clearly identified and 
retracted with great care to avoid traction injury, and there 
was no reference to any nerve injury.  The medical records 
indicate that the veteran suffered no neurologic 
complications as a result of the surgery, in that he was the 
same neurologically after the surgery as he had been before.  
He was discharged from the hospital in stable condition two 
days following the surgery.  Repair of the right carotid 
artery was to occur at a future date.

In September 1996, following the surgery, the veteran 
reported experiencing weakness in both upper and lower 
extremities, having a headache on the left side of his head, 
and suffering from a hoarse voice.  Hoarseness had been 
present before the surgery, but had become worse since.  He 
also complained of blurred vision in the right eye.  On 
examination, upper and lower extremity strength was good, the 
relevant cranial nerves were intact, and there was no loss of 
sensation in the extremities.  He was scheduled for further 
evaluation in December 1996.  

On VA orthopedic examination in September 1996, the veteran 
reported that he was told by a physical therapist that his 
back problems were due to the ligaments in the sacroiliac 
joints being stretched, allowing his hip to rotate and put 
pressure on the sciatic nerve.  The examiner noted a report 
from the physical therapist in the claims file.  The veteran 
had also been told that his right leg was shorter than the 
left.  

On examination the veteran indicated that he had pain in the 
L2 area, radiating into the right hip and down the posterior 
aspect of the right thigh to the right knee.  He also 
reported numbness of the entire right leg to the toes with 
lifting.  He stated that he had received treatment from the 
VAMC for 15 years, but was bitter in that no real treatment 
had been given for his back.  He owned an 18-wheel truck and 
drove long distance eight hours per day.  He had been out of 
work from October 1983 to June 1984 due to back pain, and for 
three months out of every year from 1989 to 1994.  He had 
worked only two months since January 1996, and stated that 
the only thing that relieved his pain was drinking liquor and 
smoking cigarettes.  He had stopped drinking in 1990.

The examiner conducted a physical examination of the veteran 
and opined that the veteran should be able to engage in some 
type of employment that did not require prolonged sitting, 
standing, walking, heavy lifting, bending, or stooping.  He 
noted that because the veteran had only eight years of 
education, it would be difficult for him to be rehabilitated.

According to the VA treatment records, examination in 
November 1996 revealed that the veteran continued to suffer 
from urticaria of unknown etiology.  He completed an allergy 
questionnaire in December 1996, in which he reported that his 
skin symptoms began in the fall of 1970, that they occurred 
from October to May, and that he had had symptoms for the 
previous year and a half.  He also stated that his symptoms 
lasted for weeks or months, and that he was partially free of 
symptoms between attacks.
On neurologic evaluation in December 1996 for persistent 
disuse of the left upper extremity and persistent pain over 
the surgical scar and behind the left mandible since the 
September 1996 surgery, the veteran reported that he had been 
unable to elevate the left arm above shoulder level since the 
surgery.  He was unable to describe whether the limitation 
was due to weakness or pain.  Chewing or drinking cold liquid 
caused pain along the left side of the mandible and the left 
temple.  He took Trazodone and Elavil for his symptoms, 
without relief.

The neurologist, Jean Vike, M.D., summarized the symptoms 
that lead up to the September 1996 surgery, and noted that 
the surgery had been uneventful.  Dr. Vike also noted that in 
addition to other medical disorders, the veteran had a long 
history of complaints of pain involving multiple anatomic 
areas.  He had been unable to work as a truck driver from 
1989 to 1991 due to back pain, and received treatment from a 
pain clinic in 1991 and 1992.  He was complaining of multiple 
joint aches, knee pain, and neck pain, and reported being 
told that he had a "bulging disc" in his cervical spine.  
He also complained of intermittent headaches and shoulder 
pain, which he attributed to osteoarthritis.

Dr. Vike found the veteran to be very pleasant, but that he 
complained bitterly and persistently about his painful 
conditions, specifically pain in the left arm, left shoulder, 
and behind the left mandible.  Dr. Vike found that the 
surgical scar was well healed, with no evidence of swelling 
or discoloration in the area of the mandible.  Inspection of 
the bilateral shoulders and upper extremities revealed no 
muscle atrophy or fasciculations, normal strength on the 
right, and possibly normal strength on the left.  Strength of 
the left deltoid appeared normal if the arm was placed in the 
horizontal position.  There was give-in weakness of the left 
biceps, but when the veteran was asked to participate to the 
best of his ability there was no evidence of weakness.  
Strength in the lower extremities was normal, and strength in 
the supraspinatus and infraspinatus was normal bilaterally.  
Passive range of motion of the left shoulder was somewhat 
limited by pain, which was most intense when trying to 
elevate the arm to shoulder level and was relieved by passive 
movement beyond the horizontal.  The remainder of the 
neurological examination was normal.  Dr. Vike was able to 
elicit severe pain by applying pressure below the left tragus 
and behind the left mandible, but no masses could be 
palpated.
Dr. Vike provided the opinion that the pain in the area of 
the left mandible could be caused by trigeminal neuralgia 
involving the third division of the left fifth cranial nerve.  
She found that his complaints pertaining to the left arm and 
shoulder, specifically the inability to elevate the left arm 
above horizontal, were due to pain that was not related to 
any type of nerve injury or real weakness.  She found that 
the pain was most likely due to bursitis, but that C6 
radiculopathy should be ruled out.  The veteran was scheduled 
for an MRI of the cervical spine and was provided medication 
for the pain involving the left side of the jaw.  Physical 
therapy was arranged for his shoulder complaints.  

The results of the MRI in December 1996 showed no evidence of 
a herniated nuclear pulposus or spinal stenosis.  There was 
evidence of mild neural foraminal stenosis on the right at 
C4-C5 and bilaterally at C5-C6, most likely due to uncinate 
hypertrophy.  The veteran was undergoing physical therapy for 
the left shoulder symptoms, which were improving with 
treatment.  He asserted that his skin rash was due to 
medication he was taking.  He asked to discontinue all 
medications.

In December 1996, the veteran complained of a rash and hives 
that occurred intermittently for the previous year and a 
half.  He reported having undergone allergy testing in the 
1970s.  The treating physician scheduled additional 
diagnostic testing.  A January 1997 social work note 
indicates that the veteran had been out of work since 
September 1996 and had lost his trucking business in November 
1996.  He blamed his inability to maintain employment on the 
surgery that he had in September 1996, which prevented him 
from being able to use his left arm or to walk properly.  He 
sought assistance in increasing his disability compensation.

In January 1997 the veteran complained of difficulty turning 
his head to the right due to skin tightness on the left side 
of his neck; pain and weakness in the left arm; and neuralgia 
and a cold sensation around the angle of the left mandible, 
all of which had occurred since the September 1996 surgery.  
He had also stopped taking all medication due to a skin rash.  
He had been told that weakness in his left arm could be due 
to a problem with the brachial plexus, for which he was 
receiving physical therapy.  On examination the physician 
found that the incision on the left side of the neck was well 
healed without erythema or drainage, that strength in the 
left arm was 5/5, and that sensation was intact to light 
touch and vibration.

The veteran underwent an allergy evaluation in January 1997 
due to severe chronic urticaria on the trunk and extremities 
that occurred after he had started taking Trazodone in 
September 1996.  Allergy skin tests were negative.  The skin 
disorder was assessed as parapsoriasis and urticaria, 
controlled by medication.  The treating physician noted that 
scaly lesions on the arms were consistent with psoriasis.  
The veteran was told to discontinue Trazodone.  He also 
underwent a rheumatology evaluation in January 1997 due to 
chronic joint pain.  The rheumatologist found no evidence of 
inflammatory disease, and attributed the complaints to mild 
post-traumatic arthropathy and chronic pain syndrome.

A February 1997 treatment record indicates that the veteran's 
relevant diagnoses included chronic pain syndrome; status 
post endarteriectomies times two for possible right 
hemisphere transient ischemic attack; bilateral internal 
carotid artery stenosis, with history of a right amaurosis 
fugax; left shoulder pain due to possible C6 radiculopathy; 
and possible neuralgia of the fifth cranial nerve.  The 
veteran reported that he was frustrated because he had not 
been able to get disability benefits, as he had work and 
financial problems.  The physician noted that the veteran 
appeared to be more interested in supporting his claims than 
getting resolution of his health problems.

In a February 1997 statement the veteran reported that he was 
treated for a skin rash in 1970, again in 1977, 1978 or 1979, 
and sometime in the 1980s, and that he had had a rash since 
May 1995.

The veteran's treating physician, Jorge Riviera, M.D., found 
in March 1997 that following the left carotid endarterectomy 
the veteran had been asymptomatic.  He had recovered from the 
cervical and shoulder disabilities after a long series of 
physical therapy.  He had also recovered the strength in both 
upper extremities, with full range of motion, and had no 
central nervous system symptoms.  Dr. Riviera released the 
veteran to return to his previous occupation as a truck 
driver.

Due to his continuing complaints of pain and emotional 
symptoms, the veteran was given a psychiatric evaluation in 
March 1997.  He stated "if I was on 100 percent disability I 
wouldn't have a problem."  At that time he had been off work 
since the surgery in September 1996, with chronic pain in the 
left upper extremity due to bursitis.  The veteran blamed his 
inability to work on the September 1996 surgery, and appeared 
frustrated because he was not able to obtain disability 
benefits.  He stated that he would return to truck driving 
regardless of whether he received a release to return to work 
due to chronic financial problems.  He had previously 
expressed frustration with "the system" for "never finding 
anything wrong" with him and not giving him the compensation 
he believed he deserved.

The veteran reported a 27-year history of seeking disability 
compensation for various impairments, and that he had 
received worker's compensation in 1983-1984, 1989-1991, and 
in 1992.  He had undergone multiple courses of physical 
therapy and treatment by a pain clinic, and had a history of 
alcohol abuse from 1970 to 1988, with multiple motor vehicle 
accidents and one arrest for driving under the influence.  He 
also had a history of addiction to oral narcotics.  The 
psychiatrist reviewed the veteran's medical records and noted 
that during the previous year he had been evaluated by 
dermatology, allergy, rheumatology, ear, nose, and throat, 
general surgery, gastroenterology, neurology, urology, 
physical therapy, and orthopedic clinics, as well as by his 
primary care provider.

On examination the content of the veteran's speech centered 
on his somatic complaints, financial concerns, and his 27-
year struggle for compensation benefits.  The diagnoses were 
psychological factors affecting multiple medical conditions; 
pain disorder; a history of polysubstance abuse, in 
remission; and rule out an adjustment disorder.  The 
psychiatrist stated that the veteran was heavily invested in 
obtaining disability compensation, that he was not 
"psychologically minded," and that he tended to somaticize 
when under stress.  Referring to a psychiatric evaluation in 
1993, the psychiatrist noted that the veteran continued to 
decline any psychiatric treatment.

A September 1997 treatment record indicates that the veteran 
reported having pain in the left temporomandibular joint 
since the September 1996 surgery.  He also complained of pain 
in the left side of the neck, around the site of the 
operation, with lifting more than 10 pounds with the left 
arm; weakness in the left arm; and severe headaches, all of 
which he had had since the surgery.  The treating physician 
did not provide any assessment of the complaints.  

The veteran also reported having a recurring rash in 
September 1997, for which medication was provided.  Later in 
September 1997 he stated that he had gone back to work 
without any problems.

In his March and June 1999 substantive appeals the veteran 
asserted that he was entitled to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 because he had no problems 
with his left arm prior to the September 1996 surgery, that 
the doctor performing the surgery did not know what he was 
doing, and that he now had less than 30 percent use of his 
left arm.  He denied ever being told that the problem was due 
to bursitis, but stated that Dr. Vike told him that he had 
sustained nerve damage during the surgery.  He claimed that 
he was entitled to a 60 percent rating for his back 
disability, and asked to be examined by a physician not 
employed by VA.

In an April 2000 statement the veteran reported that prior to 
the September 1996 surgery he was told that he could have 
numbness in his jaw for a while and that he would be out of 
work for three weeks.  He stated that he was out of work for 
seven and a half months, and that he had lost 80 percent of 
the use of his left arm.  He claimed he was unable to swallow 
or talk, and stated that no one had been able to find a cause 
for his problems other than nerve damage from the operation.

At an April 2001 hearing before one of the undersigned the 
veteran testified that he had a skin rash when he got out of 
service in June 1971, that he treated the disorder with over-
the-counter medication over the years, and that he had had an 
exacerbation of the skin rash in the 1970s that required 
hospitalization.  He denied having received any medical 
treatment for the disorder from the time he got out of 
service until he was hospitalized.  He asserted that the skin 
rash had occurred intermittently since 1970.  He stated that 
his last exacerbation started in 1994, and had just recently 
resolved.  He denied have any problems with allergies or with 
his skin prior to entering service.  He also stated that he 
told his doctors that the problem he was having was the same 
as what he had in service, but that none of his doctors had 
associated the current symptoms with what he had in service.

The veteran also testified that he was unable to work because 
of his low back symptoms.  He asserted that he lost many jobs 
over the years due to his back, and that other employers 
would not hire him because of his history of having a back 
injury.  He stated that he had lost jobs with trucking 
companies because he was unable to load or unload trucks, and 
that he had to quit other jobs because he could not do any 
work that required bending or lifting.  He left school in the 
eighth grade, received a general equivalency diploma in 
service, and had worked as an administrative clerk in 
service.  Since his separation from service, his only work 
had consisted of manual labor or driving a truck.  He was a 
self-employed truck driver for the previous sixteen or 
seventeen years, but did not earn enough net income to pay 
taxes.  He had worked for the previous three years hauling 
wood chips.

The veteran testified that prior to the September 1996 
surgery he was told that he could have numbness as a result 
and that there was a one or two percent chance of having a 
stroke, but was not told about other complications.  He 
stated that after the surgery he had difficulty talking, in 
that it affected his voice, and was unable to lift his left 
arm.  He stated that his jaw locked up when he ate or drank 
something cold, and that it hurt so bad he could hardly stand 
it.  His left arm continued to hurt down to the fingers.  Dr. 
Riviera told his wife that there was nerve damage following 
the surgery.  Neurosurgeons told him that nerve damage had 
occurred during the surgery, but when asked to provide 
medical evidence to that effect he stated that the 
neurosurgeons would not make such a statement because they 
did not know what occurred during the surgery.  He indicated 
that Dr. Vike told him there was nerve damage, and that such 
information should have been in the report she prepared.

VCAA

While this case was pending, there have been significant 
pertinent changes in the law with passage of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2001)).   
Regulations implementing the VCAA were recently published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (a).  The 
changes in the regulations, except for 3.156(a) and 3.159 (c) 
(4) (iii) are effective November 9, 2000, and apply in the 
instant case.  

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, including making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any Federal department or 
agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  In a claim for disability compensation, 
VA will provide a medical examination which includes a review 
of the evidence of record if VA determines it is necessary to 
decide the claim. 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in February 1993, May 1996, February 
1997, and March 2000.  Statements of the case and 
supplemental statements of the case in September 1993, May 
1997, September 1998, and March 1999 informed the veteran of 
the regulatory requirements pertaining to the claimed 
benefits, and explained the rationale for the RO's decisions.  
In May 1996 and February 1999 remands, the Board informed the 
veteran of the conflicts in the available evidence, the 
evidence required to resolve those conflicts, and the 
additional evidence needed to substantiate his appeals. 
During the April 2001 hearing, the veteran was informed that 
he needed to submit medical evidence showing that his claimed 
disabilities were the result of the September 1996 surgery, 
and adjudication of his appeal was delayed to allow him time 
to submit the requested evidence.  He did not submit any 
additional evidence.  The veteran's representative has 
reviewed the claims file on multiple occasions, and has not 
indicated that there is additional evidence outstanding.  The 
Board finds, therefore, that VA has met its notification 
duties.

The RO has obtained the VA and private treatment records 
identified by the veteran and relevant to his appeals, and 
provided him VA examinations in February 1993 and September 
1996.  He presented hearing testimony before one of the 
undersigned in October 1993 and before another in April 2001. 

The Board notes that a medical opinion has not been obtained 
regarding the relationship, if any, between the veteran's 
currently diagnosed skin disorder and symptoms documented 
during service.  Given the absence of medical evidence 
documenting any complaints or clinical findings pertaining to 
a skin disorder from 1971 to 1979, and the absence of any 
medical evidence pertaining to the skin disorder from 1979 to 
1996, any current medical opinion could not be based on a 
review of contemporaneous, objective medical evidence.  A 
medical opinion that is based on the veteran's reported 
history is of no probative value.  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  Because any current medical opinion 
would be of no probative value, the Board finds that a 
medical opinion is not required prior to considering the 
substantive merits of the veteran's claim for service 
connection for a skin disorder, and that the evidence now of 
record is sufficient to make a decision on the claim.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1991) (strict 
adherence to procedural rules is not required if no benefit 
would flow to the veteran).  

The Board also notes that the veteran has not been provided a 
VA orthopedic examination in order to document the severity 
of his low back disorder since September 1996.  The issue of 
the veteran's entitlement to an increased schedular rating 
for the low back disability was adjudicated in the Board's 
February 1999 decision.  The only issue pertaining to the 
back that remains in appellate status is entitlement to an 
increased rating based on extra-schedular considerations.  
Another medical examination is not needed for consideration 
of extraschedular criteria as the impact rather than the 
extent of service connected disability is the primary 
concern.  38 C.F.R. § 3.321(b).  

With respect to the claim for benefits under 38 U.S.C.A. 
§ 1151 for disabilities alleged to have been incurred as a 
result of the September 1996 surgery, the RO has obtained all 
of the medical records pertaining to the surgery and 
subsequent treatment, and the Board finds that the evidence 
now of record is sufficient for VA to make a decision on the 
claim.  Accordingly, the Board concludes that all relevant 
data for determining the merits of the veteran's claims have 
been obtained, and that VA has met its duty to assist him in 
the development of the relevant evidence.

Service Connection for a Skin Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from isolated findings or a diagnosis 
including the word "chronic."  If chronicity in service is 
not established, or the diagnosis of chronicity may be 
legitimately questioned, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

In the September 1998 statement of the case the RO determined 
that the claim for service connection for a skin disorder was 
not well grounded.  The VCAA eliminated the concept of a well 
grounded claim.  Ordinarily, the Board is precluded from 
considering an issue that has not been previously adjudicated 
by the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, in a September 1998 statement of the case, the RO 
provided the veteran with the laws and regulations pertaining 
to consideration of a claim for service connection on the 
merits. Hence, the Board finds that it may consider the 
merits of the service connection claim without prejudice to 
the veteran.  See Sutton v. Brown, 9 Vet. App. 553 (1996).

Service medical records show that the veteran suffered from 
urticaria from November 1970 to May 1971.  "Urticaria" is 
defined as an eruption of itching wheals, usually of systemic 
origin, that may be due to a state of hypersensitivity to 
foods or drugs, foci of infection, physical agents, or 
psychic stimuli.  Stedman's Medical Dictionary 1895 (26th 
Ed.).  

In order for the symptoms that occurred during service to 
constitute a chronic disease, the evidence must show that the 
disease entity was properly identified based on the 
combination of manifestations.  The fact that the service 
medical records refer to the urticaria as chronic is not 
sufficient to show that a chronic disease pertaining to the 
skin was incurred in service.  38 C.F.R. § 3.303(b).  The 
service medical records indicate that the cause, or the 
underlying disease entity, of the symptom was never 
identified.  In the absence of identification of the 
underlying disease entity, the "manifestation" of urticaria 
does not constitute a chronic "disease."  The Board finds, 
therefore, that a chronic skin disorder was not documented 
during service.

The medical evidence shows that following the initial 
symptoms during service, the veteran did not again suffer 
from urticaria until February 1979, when he was admitted to 
the VAMC.  Although he now asserts that he suffered from a 
skin rash from 1971 to 1979, the February 1979 hospital 
summary indicates that for that time frame he reported having 
had only a few red spots when he took a shower.  He did not 
report having a significant rash, or treating the rash with 
over the counter medication.  He was provided a VA medical 
examination in August 1971, at which time he did not report 
any problems pertaining to the skin, and examination of the 
skin showed no abnormalities.  The Board finds, therefore, 
that his assertion of having had the rash from 1971 to 1979 
is not credible.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran); see also Madden v. 
Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the credibility of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence).

According to the definition of urticaria, the symptom may 
result as a reaction to multiple stimuli.  During the 
February 1979 hospitalization the cause of the veteran's 
urticaria was not determined; additional testing was to be 
performed following his discharge from the hospital.  He has 
testified that he underwent extensive testing at that time, 
but that the cause of the urticaria was not identified.  
Consequently, the evidence does not establish that the 
symptoms documented in February 1979 were related to the 
symptoms in service, i.e., that they arose from the same 
disease entity.  

The veteran also asserts that he has had the skin rash from 
1979 to the present, and treated it with over-the-counter 
medication.  Although he claimed entitlement to increased 
ratings for other disabilities between 1979 and 1996, during 
that interval he made no reference to a skin disorder, for 
which he believed service connection had been granted.  In 
the absence of any corroborating medical evidence, the Board 
finds that the veteran's assertions of having significant 
skin rashes from 1979 to 1996 are not credible.

According to the medical evidence, the skin disorder was not 
again documented until March 1996, and the cause of the rash 
then, again was not identified.  The dermatologist diagnosed 
the rash that was present in January 1997 as psoriasis.  
Although the veteran asserts that the symptoms that became 
manifest in 1996 are the same symptoms as he had in service, 
his statements are not probative of whether the symptoms are 
the result of the same disease entity because he is a 
layperson, and not competent to provide an opinion regarding 
the etiology of a medical disorder.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The probative evidence does not 
show a nexus between the symptoms documented during service 
and the current disability.  The preponderance of the 
evidence is against the claim of entitlement to service 
connection for a skin disorder.

Extra-schedular Rating for Low Back Strain

As was noted above, the Board has entered a final decision 
regarding the schedular rating for low back strain, and that 
matter is not for consideration herein.  For the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, is authorized, based on 
specific criteria, to approve an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability.  Referral 
for extra-schedular consideration requires a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
criteria.  38 C.F.R. § 3.321(b)(1).  

The veteran claims that his low back disorder has caused 
marked interference with employment.  In September 1989 he 
incurred an on the job injury to the low back, resulting in 
significant limitation of motion and marked point tenderness 
over the right sacroiliac joint, but no evidence of muscle 
spasm.  He continued to complain of debilitating back pain, 
despite treatment with medication, injections, a TENS unit, 
and physical therapy.  Examination of the low back, hips, and 
pelvis in March 1990 revealed only subjective symptoms, 
although he asserted that he was unable to return to work 
driving a truck for long distances.  In May 1990 he reported 
that he was unable to return to work as a truck driver due to 
back pain; a physical examination at that time was negative.  
X-ray studies, an MRI, and a bone scan were negative for any 
pathology.

When he was admitted to the pain control program the veteran 
indicated that he did not think that it would succeed and 
asserted that the treatment would not allow him to return to 
work as a truck driver.  While in the program, he claimed 
that the treatment was not benefiting him, although he had a 
75 percent reduction in symptoms.  He apparently had been 
receiving worker's compensation benefits since September 
1989, and stated that he would have financial difficulty if 
he returned to work and his benefits were terminated.  

Dr. Stephenson stated that, although the veteran claimed to 
be unable to return to work, no significant organic etiology 
for his pain had ever been identified.  His subjective 
symptoms of pain were not substantiated by any demonstrable 
structural pathology.  Although the veteran was purportedly 
unable to return to work until July 1991, in November 1990 he 
reported that he could go for weeks with minimal or no pain 
in his back.  Dr. Stephenson stated that he doubted that the 
veteran would be able to return to work as a truck driver due 
to aggravation of his low back pain, but examinations 
continued to document no evidence of back pathology.

Prior to September 1996, the veteran had a long history of 
complaints of debilitating back pain, which were not 
supported by objective evidence of pathology.  The evidence 
also indicates that a secondary motivation for his back 
complaints was the receipt of worker's compensation benefits, 
and later the receipt of VA disability compensation benefits.  

The examiner in September 1996 found that the veteran should 
be able to engage in any type of employment that did not 
require prolonged sitting, standing, walking, heavy lifting, 
bending, or stooping.  The evidence indicates that he has 
maintained regular, albeit self-limited, employment as a 
self-employed truck driver.  Although his back symptoms may 
limit the type of work he can do, their interference with 
employment is not shown to be greater than that contemplated 
by the 20 percent schedular rating assigned.  The evidence 
does not show that he has been hospitalized for his back 
symptoms.  There is no showing that the application of 
regular schedular criteria is inadequate for rating the 
veteran's service connected low back disability.  For these 
reasons referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of an extra-schedular rating is not appropriate.  

Claim Based on 38 U.S.C.A. § 1151

If a veteran suffers disability or additional disability as 
the result of VA hospital care, medical or surgical 
treatment, or examination, and such disability is not the 
result of his own willful misconduct, compensation for the 
disability is warranted.  In determining whether any 
additional disability resulted from a treatment-related 
injury, the veteran's physical condition immediately prior to 
the injury on which the claim for compensation is based will 
be compared to the subsequent physical condition resulting 
from the injury, each body part being considered separately.  
As applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or injury 
for which the treatment was authorized.  In determining 
whether such additional disability resulted from a disease or 
injury or aggravation of a disease or injury suffered as a 
result of VA medical treatment, it must be shown that the 
disability is actually the result of such injury, and not 
merely coincidental with it, and that the injury is not a 
necessary consequence of the medical treatment.  "Necessary 
consequences" are those that are certain to result from, or 
intended to result from, the medical treatment.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.358.

38 U.S.C.A. § 1151 was amended in 1997 to require a finding 
of fault on the part of the health care providers in order 
for any resulting disability to be compensable.  Departments 
of Veterans Affairs and Housing and Urban Development 
Appropriations Act of 1997, Pub. L. No. 104-204, § 422a, 110 
Stat. 2926 (1997) (codified at 38 U.S.C.A. § 1151 (West Supp. 
2001)).  The amendment to the law applies only to claims 
filed on or after October 1, 1997.  Because the veteran's 
claim was filed prior to October 1, 1997, his claim is 
properly adjudicated under the law in effect prior to the 
amendment.  

Establishing entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 requires (1) medical evidence of a current disability; 
(2) evidence of the incurrence or aggravation of an injury as 
the result of VA treatment; and (3) medical evidence of a 
nexus between the claimed injury or disease and the current 
disability.  Jones v. West, 12 Vet. App. 460 (1999).

The veteran claims to have disabilities of the left shoulder 
and arm, the left side of his neck, and the left jaw as a 
result of nerve damage that occurred during the September 
1996 endarterectomy of the left carotid artery.  The 
operative report, however, does not show that any nerve 
damage occurred during the surgery, and indicates that the 
veteran suffered no neurological complications as a result of 
the surgery.  He was the same after the surgery 
neurologically as he had been before.  On examination 
following the surgery strength in the upper extremities was 
good, the relevant cranial nerves were intact, and there was 
no loss of sensation in the extremities.

On December 1996 neurological evaluation the veteran 
attributed his shoulder pain to osteoarthritis.  Although he 
stated that Dr. Vike had told him that the shoulder symptoms 
were due to nerve damage, her report shows she found that the 
shoulder pain was most likely due to bursitis, but could be 
due to cervical neuropathy.  An MRI of the cervical spine 
later showed mild neural foraminal stenosis on the right at 
C4-C5 and bilaterally at C5-C6.  Dr. Vike found that the 
veteran's complaints pertaining to the left arm and shoulder, 
specifically the inability to elevate the left arm above 
horizontal, were due to pain that was not related to any type 
of nerve injury or real weakness.

Subsequent examination failed to reveal any evidence of 
weakness or nerve damage in the left upper extremity, and in 
January 1997 the rheumatologist attributed the veteran's 
complaints of joint pain to mild post-traumatic arthropathy 
and chronic pain syndrome.  None of the medical evidence 
indicates that the veteran's left shoulder and arm complaints 
are due to the September 1996 VA surgical treatment.  

Dr. Vike opined that the pain in the area of the left 
mandible and the left side of the neck could be caused by 
trigeminal neuralgia involving the third division of the left 
fifth cranial nerve.  That opinion was based on the veteran's 
assertions of pain, in that no abnormalities were found on 
examination.  A medical opinion that is not supported by any 
clinical evidence is of low probative value.  Black v. Brown, 
5 Vet. App. 177 (1993).  Dr. Vike also noted that the veteran 
had a long history of complaints of pain involving multiple 
areas of his body, and that he complained bitterly and 
persistently about his painful conditions.  Subsequent 
examinations failed to reveal any abnormalities pertaining to 
the neck or the jaw.  The psychiatrist in March 1997 provided 
a diagnosis of psychological factors affecting multiple 
medical conditions in explaining the veteran's various 
disability complaints.

The veteran's assertions that his left arm and shoulder 
symptoms and the pain in the left side of the neck and jaw 
resulted from the September 1996 VA surgical treatment are 
not probative because he is not competent to provide an 
opinion regarding etiology of a medical disorder.  Grottveit, 
5 Vet. App. at 93.  The fact that the symptoms occurred 
coincidentally to the September 1996 surgery is not 
sufficient to establish that the symptoms are the result of 
the surgery.  38 C.F.R. § 3.358.  The preponderance of the 
medical evidence shows that the veteran's complaints 
pertaining to the left shoulder and arm, the left side of the 
neck, and the jaw are not related to his September 1996 VA 
surgical treatment.

Total Rating Based on Individual Unemployability

If the schedular rating is less than total, a total 
disability evaluation may be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b).

The veteran's service connected disabilities consist of low 
back strain, rated at 20 percent disabling; post-operative 
tear of the right lateral meniscus, rated at 20 percent; 
post-operative residuals of a left knee injury, 20 percent; 
and bilateral defective hearing and a post-operative left 
maxillary sinus retention cyst, both rated as non-
compensable.  The combined rating is 50 percent.  Thus, his 
disabilities do not meet the percentage requirements of 
38 C.F.R. § 4.16(a) for consideration of a total rating based 
on unemployability.  

There remains for consideration the question of whether the 
veteran's service connected disabilities are of such nature 
and/or severity as to preclude substantially gainful 
employment.  He has been self-employed as a truck driver 
since 1988, although he was not working from 1989 to 1991 due 
to his on the job back injury.  (He reported gross earnings 
of $65,000 in 1992, with net income of $4500, and gross 
earnings of $80,000 for 1995.)  He stated that his net 
earnings were low enough that he did not have to pay income 
taxes, but he has not reported his actual net earnings since 
1992.  His testimony during the April 2001 hearing indicates 
that he continues to work as a self-employed truck driver.  

The veteran asserts that he is unable to work because no 
employer would hire him. However, he has continued to 
maintain regular self-employment driving a truck.  
Entitlement to a total rating based on unemployability is 
dependent on the inability to perform substantially gainful 
employment, not on whether work is available.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Evaluators of the 
veteran trained in medicine consider him capable of working.  
The examiner in September 1996 stated that the veteran should 
be able to perform some type of employment that did not 
require prolonged sitting, standing, walking, heavy lifting, 
bending, or stooping.  The physician who performed the 
endarterectomy in September 1996 released him to return to 
work in March 1997.  

It is noteworthy that the veteran has a long history of 
subjective complaints that are not supported by objective 
evidence of disability.  He also has a history of seeking 
disability benefits in order to alleviate his financial 
difficulties.  On August 1996 psychological evaluation, he 
claimed he had been disabled since 1969, although he worked 
regularly in the interim; the psychologist found that he was 
frustrated because he was unable to get relief from his 
financial problems by getting disability benefits.  In 
February 1997 the veteran reported that he was frustrated 
because he had not been able to get disability benefits and 
was having financial problems; his treating physician noted 
that he appeared to be more interested in supporting his 
claims rather than getting resolution of his health problems.  

On March 1997 psychiatric evaluation, the veteran stated that 
he was seeking a total disability rating in order to solve 
his financial problems.  The psychiatrist again found that 
the veteran was frustrated because he was unable to obtain 
disability benefits he thought he deserved.  He reported a 
27-year history of what the psychiatrist characterized as 
seeking disability compensation for various impairments, 
including worker's compensation.  His thoughts centered on 
somatic complaints, financial concerns, and his 27-year 
struggle for benefits.  The examiner found that the veteran 
was heavily invested in obtaining disability compensation.

In light of all the above, the Board finds the veteran's 
assertion that he is unable to secure and maintain 
substantially gainful employment due to his service-connected 
disabilities not credible.  Madden, 123 F.3d at 1481.  
Entitlement to a total rating based on unemployability is 
dependent upon the veteran being unable to secure and 
maintain substantially gainful employment, not on his 
conscious decision to seek compensation rather than gainful 
employment.  The medical evidence does not show that the 
veteran's service-connected disabilities are sufficiently 
severe to preclude substantially gainful employment.  
Referral to the Director of the Compensation and Pension 
Service for consideration of an extra-schedular total rating 
is not, therefore, warranted.  See Bowling v. Principi, 15 
Vet. App. 1 (2001); 38 C.F.R. § 4.16(b).
ORDER

Service connection for a skin disorder is denied.

A rating in excess of 20 percent for low back strain on an 
extra-schedular basis is denied.

Benefits under 38 U.S.C.§ 1151 for a left shoulder and neck 
disorder are denied.

A total rating based on individual unemployability due to 
service-connected disability is denied.



			
	GEORGE R. SENYK	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 



